Exhibit 10.1

LOGO [g444934g1122084946080.jpg]

November 22, 2017

Mr. Douglas Alexander

P.O. Box 98

Merion Station, PA 19066

 

  Re: Equity Awards Under Restricted Share Agreements

Dear Mr. Alexander:

Reference is made to (i) that certain Employment Agreement, dated as of
April 17, 2007 (as amended on December 18, 2008, June 18, 2010 and February 28,
2014), by and between Actua USA Corporation (f/k/a Internet Capital Group
Operations, Inc.) (“Actua USA”) and Douglas Alexander (such agreement, the
“Employment Agreement”), (ii) that certain Restricted Share Agreement, dated as
of February 28, 2014, by and between Actua USA and Actua Corporation (f/k/a ICG
Group, Inc.) (“Actua” and, together with Actua USA, the “Company”) and
Mr. Alexander (such agreement, the “2014 Share Agreement”), (iii) that certain
Restricted Share Agreement, dated as of March 10, 2017, by and between the
Company and Mr. Alexander (such agreement, the “Bonus Share Agreement”), and
(iv) that certain Membership Interest Purchase Agreement, dated as of
December 23, 2017, by and among Actua, Actua Holdings, Inc., Velocity Holdco III
Inc. (f/k/a Arsenal Buyer Inc.) and Arsenal Acquisition Holdings, LLC (such
agreement, the “Sale Agreement”). Capitalized terms used but not defined herein
shall have the respective meanings ascribed to such terms in the Employment
Agreement.

(A)    The Compensation Committee of the Board of Directors of Actua (the
“Committee”) has determined that 468,750 shares of restricted common stock of
Actua granted pursuant to the 2014 Share Agreement (the “2014 Shares”) and
56,849 shares of restricted common stock of Actua granted pursuant to the Bonus
Share Agreement (the “Bonus Shares”) would become fully vested upon the
consummation of the transactions contemplated by the Sale Agreement (such
transactions, the “Velocity/Bolt Sale”).

(B)    On November 20, 2017, in connection with the pending Velocity/Bolt Sale,
the Company duly notified Mr. Alexander, pursuant to the Employment Agreement,
of the termination of Mr. Alexander’s employment without Cause, with such
termination to become effective as of December 21, 2017 (such termination, the
“Termination”).

(C)    The Committee has determined, in accordance with Section 6(a) of the 2014
Share Agreement and Section 1(b) of the Bonus Share Agreement, respectively,
that (a) the



--------------------------------------------------------------------------------

Mr. Douglas Alexander

November 22, 2017

Page 2

 

pending Velocity/Bolt Sale, if consummated, would constitute a Change of
Control, and (b) the Termination has been undertaken in connection with such
pending Change in Control.

(D)    Notwithstanding anything to the contrary set forth in the Employment
Agreement, the 2014 Share Agreement (including, without limitation, Paragraphs 1
and 5(a) thereof) and/or the Bonus Share Agreement (including, without
limitation, Paragraph 1(d) thereof) or otherwise (but provided that Mr.
Alexander remains employed by the Company through the effectiveness of the
Termination), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the undersigned
parties hereby acknowledge and agree as follows:

(1)    Neither the 2014 Shares nor the Bonus Shares shall be automatically
forfeited and returned to the Company upon the Termination.

(2)    The 2014 Shares that are not designated as Performance Shares in the 2014
Share Agreement shall become fully vested on February 28, 2018.

(3)    The 2014 Shares that are designated as Performance Shares in the 2014
Share Agreement (the “Performance Shares”) shall become fully vested if, and
only if, the Velocity/Bolt Sale is consummated on or prior to February 28, 2018.
If the Velocity/Bolt Sale is not consummated on or prior to February 28, 2018,
the Performance Shares shall be automatically forfeited and returned to the
Company on February 28, 2018.

(4)    The Bonus Shares shall become fully vested if the Velocity/Bolt Sale is
consummated on or prior to March 12, 2018. If the Velocity/Bolt Sale is not
consummated on or prior to March 12, 2018, the Bonus Shares shall remain subject
to the vesting and forfeiture provisions set forth in Section 1(a) of the Bonus
Share Agreement.

(E)    Except as explicitly set forth herein, the terms and conditions of the
Employment Agreement, the 2014 Share Agreement and the Bonus Share Agreement
shall remain in full force and effect, unmodified in any way.

Please sign in the space below to indicate your acknowledgment of, and agreement
to, the foregoing matters.

[Signature page follows.]



--------------------------------------------------------------------------------

Mr. Douglas Alexander

November 22, 2017

Page 3

 

Very truly yours, ACTUA CORPORATION By:   /s/ Walter W. Buckley, III   Name:
Walter W. Buckley, III   Title: CEO ACTUA USA CORPORATION By:   /s/ Walter W.
Buckley, III   Name: Walter W. Buckley, III   Title: CEO

 

ACKNOWLEDGED and AGREED TO by:

/s/ Douglas Alexander

Douglas Alexander